Citation Nr: 0005237	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with bronchial asthma secondary to service 
connected left pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

This case initially came before the Board of Veterans' 
Appeals on appeal from an October 1993 rating action of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in part, denied entitlement 
to service connection for chronic obstructive pulmonary 
disease (COPD) as secondary to the service connected left 
pneumothorax.  

In July 1996, the Board remanded the case to the RO for 
additional RO development of the issue of service-connection 
for COPD.  In a supplemental statements of the case dated in 
March 1997, in September 1998, in May 1999 and in July 1999, 
the RO provided notice of continued denial of service 
connection for COPD following additional development and 
consideration of the issue, as requested by the Board in its 
July 1996 remand.  The case is now returned to the Board for 
further consideration.

The Board observes that the veteran's representative has 
advised the veteran of a pending appeal regarding entitlement 
to increased evaluation for pes planus denied by the RO in 
the October 1993 rating decision.  This matter is not 
currently before the Board, as the veteran did not perfect 
his appeal following the RO's June 9, 1994 issuance of a 
statement of the case addressing this matter.


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is suffering from COPD with bronchial asthma due to 
service or that any COPD is related to a service-connected 
disorder, including pneumothorax.

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim for service connection for COPD with bronchial asthma 
is plausible.


CONCLUSION OF LAW

The claim for service connection for COPD with bronchial 
asthma is not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that the current diagnosed condition of 
COPD disease with bronchial asthma was caused by or 
materially contributed to the veteran's service-connected 
pneumothorax condition.  

The report from the veteran's September 1963 entrance 
examination revealed no evidence of pulmonary abnormalities, 
although a medical history of whooping cough was noted.  
Service medical records reveal that he was treated in June 
1965 for spontaneous pneumothorax, left.  Chest X-rays from 
June 1965 showed pleural effusion.  He underwent a closed 
thoracotomy, with complete re-expansion accomplished.  He was 
discharged to limited duty for one month.  In August 1965, he 
was seen for pain in the right sided lower thorax.  His 
separation examination of August 1965 revealed normal 
pulmonary findings, and X-ray study of the chest was 
negative.

On VA examination in February 1968, there were no residual 
findings of active disease shown on X ray study of the chest.  
The examination findings from February 1968 revealed the 
chest to be normal otherwise, except for a small surgical 
scar.  There was no evidence of respiratory embarrassment, 
nor cough or expectoration, mobility was good, palpation was 
normal, percussion was resonant and breath sounds were 
vesicular with no rales.  The assessment from the February 
1968 examination was no abnormal lung condition found at 
present.

By a rating action in April 1968 the veteran was granted 
service connection for left pneumothorax and was assigned a 
noncompensable evaluation.

VA treatment records from the 1970's and 1980's are 
essentially negative for findings of pulmonary abnormalities, 
although the veteran was seen in January 1976 for a cough 
that lasted about 1 to 2 days, and a history of bronchitis in 
1965 was given.  He was also treated for "flu" in October 
1981.  

VA outpatient treatment records dated in July 1990, show that 
the veteran complained of shortness of breath and was 
diagnosed with mild COPD.  He was treated for periodic 
episodes of shortness of breath in October 1990 and continued 
treatment for pulmonary problems in March 1991.  In July 
1991, the veteran was diagnosed with COPD with bronchial 
asthma, mild pulmonary emphysema.
 
A VA compensation and pension examination performed in 
December 1991 diagnosed COPD with predominant asthmatic 
component.
 
He underwent a VA medical examination in September 1993, with 
pulmonary function tests indicating possible early small 
airway obstruction.  The examiner's noted that in his 
opinion, based on historical, physical, and study data, it is 
not likely the veteran's diagnosed COPD (diagnosed 1990) is 
related to the old spontaneous pneumothorax in 1965.
 
Of record is a letter dated in March 1994 with an illegible 
signature on letterhead from the Family Health Center of East 
Tennessee.  The author of the letter stated that he or she 
had treated the veteran intermittently, most recently in 
February 1994, for moderately severe symptomatology from his 
respiratory patho- physiology in the past.  The author of the 
letter also documented as follows: "Significant past history 
includes a spontaneous pneumothorax."
 
Evidence obtained pursuant to the Board's July 1996 remand, 
includes medical evidence used in conjunction with the 
veteran's claim for Social Security Disability benefits.  
Among these records are private and VA medical records 
showing treatment for COPD from 1990 to 1996.  A July 1990 VA 
chest X-ray report questioned the etiology of the veteran's 
shortness of breath and raised the possibility that it might 
be related to primary pulmonary hypertension in this patient 
with large proximal pulmonary arteries.  

A November 1990 new patient pulmonary evaluation form for a 
private facility revealed current complaints of congestion 
and wheeze, gave a history of an episode of these same 
complaints beginning one year ago, with a family history of 
asthma noted and a pack a day smoking history noted for a 
total of 10 to 15 years, discontinued 10 years ago.  No 
mention was made of the collapsed lung in conjunction with 
current complaints presented, although the surgical history 
of chest tube for collapsed lung 24 years earlier was given.  

A December 1990 private chest X-ray report diagnosed evidence 
of old granulomatous disease with no acute cardiopulmonary 
abnormality.  An April 1991 private X-ray report diagnosed no 
active cardiopulmonary disease, and perihilar post 
inflammatory change.  In a June 1991 private treatment 
report, he was diagnosed with asthmatic bronchitis, and a 
history of collapsed lung 26 years ago with thoracotomy was 
given, although no opinion regarding any etiology was given.  
A June 1991 disability evaluation for Social Security also 
noted a past history of asthmatic bronchitis since 1989 and 
collapsed lung with thoracotomy in 1965, but provided no 
opinion regarding whether there was a relationship between 
the two pulmonary phenomena.  

An April 1994 VA chest X-ray diagnosed questionable COPD and 
bilateral pulmonary emphysema.  Another April 1994 summary of 
pulmonary function testing noted complaints of asthma, with 
attacks in the presence of strong fumes or weather changes 
and chronic bronchitis with shortness of breath.  The summary 
reported a history that included a pack a day cigarette habit 
for fifteen years, having quit fifteen years ago, and also 
related a history of treatment in 1965 for left pneumothorax.  
This April 1994 summary did not include an opinion regarding 
whether the pneumothorax was related to his current symptoms.  

In private treatment records from January 1995 and November 
1995, he was assessed with COPD with bronchitis, with asthma 
also diagnosed in November 1995.  In May 1996, a private 
treatment record diagnosed COPD, acute exacerbation, possible 
atypical agent.  He was seen in July 1996 for an acute 
exacerbation of COPD.  In September 1996, a VA pulmonary 
function test report was interpreted as mild obstructive 
disease.
The report from the VA examination conducted in August 1998 
in conjunction with the Board's remand, reviewed the history 
of progressive dyspnea over the past 10 to 15 years.  The 
dyspnea was described as associated with a chronic cough 
usually productive of white sputum and often associated with 
wheezing.  It was said to be usually associated with 
exertion, but aggravated by cold, smoke and dust.  These 
"attacks" were said to have resulted in emergency room 
visits, but not hospitalizations.  The veteran provided a 
history of orthopnea (4 pillow) and paroxysmal nocturnal 
dyspnea.  Past medical history included the spontaneous left 
pneumothorax in June 1965 at the age of 25.  Records were 
noted to show complete re-expansion within a week.  Follow up 
examination in February 1968 was noted to show no residual 
cardiopulmonary problems from that episode.  There was also 
no history of tuberculosis or pneumonia, hay fever or sinus 
allergies noted.  The 10-15 pack history of smoking, with 
last period of smoking in 1980, was reported.  Physical 
examination was significant for findings on auscultation of 
the lungs, which revealed sparse scattered inspiratory and 
expiratory wheezes with good breath sounds to both bases; 
there was no associated conduction disturbances and no other 
adventitious sounds. 
X-ray study of the chest as reported in the August 1998 
examination, revealed mild emphysematous changes, and perhaps 
a hint of left ventricular prominence; otherwise chest X-ray 
was within normal limits.  Pulmonary function studies were 
interpreted to reveal a mixed lesion with obstruction 
dominating.  The associated "restriction" appeared most 
likely secondary to air trapping.  The diffusion study was 
within normal limits.  There was significant post 
bronchodilator improvement in FEV-1 suggesting some 
reversibility.  There was disproportionate decrease in 
maximum minute ventilation, suggesting the possibility of 
"effort artifact."  Arterial blood gases showed normal 
oxygenation without evidence of carbon dioxide retention.  
The conclusion stated was that collectively the findings are 
consistent with longstanding reactive airways disease.  The 
mechanism was said to appear more intrinsic in nature, being 
triggered by more physical (non-allergic) aggravants.  The 
examiner indicated that a causal relationship between the 
spontaneous pneumothorax and the onset of reactive airways 
disease 10 years later can not be established.  
Private hospital records from 1999 include treatment records 
showing that the veteran sought emergency treatment in 
February 1999 for severe asthma and bilateral wheezing and 
was initially diagnosed with acute exacerbation of asthma and 
pneumonia.  He was subsequently hospitalized in February 1999 
for worsening shortness of breath, with a history given that 
included spontaneous pneumothorax in 1965, which the veteran 
himself associated with a chemical exposure likely resulting 
in interstitial pneumonitis.  The veteran also gave a history 
of heavy smoking inservice for approximately 2 years.  The 
impression rendered was acute respiratory distress, most 
likely secondary to COPD exacerbation.  The history of the 
spontaneous pneumothorax was again given, as well as current 
evidence of a mild eosinophilia on peripheral smear; however, 
no opinion was forwarded linking the past pneumothorax to any 
current lung pathology.  Differential diagnoses rendered in 
this February 1999 hospital report included tuberculosis, 
eosinophilic granulomatous disease, and or COPD.  He was also 
placed on antibiotics for coverage of community acquired 
pneumonia.  Findings from pulmonary function testing from in 
1999 were compatible with severe COPD, with a superimposed 
restrictive component.  

Towards the end of February 1999 the veteran was re-
hospitalized for breathing problems such as shortness of 
breath and cough.  The emergency center report which 
diagnosed acute exacerbation of COPD, now included a history 
alleged by the veteran of pneumothorax in 1965, which he 
alleged was due to inhaling gases from a volcano while in the 
armed services.  The hospital report's past medical history 
again mentioned pneumothorax described as "recurrent" 
several years ago.  The assessment again was acute 
exacerbation of COPD.  There is no opinion linking the 
current lung pathology to the pneumothorax in the records 
associated with these hospitalizations in February 1999.   

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Secondary service connection may be granted where a service 
connected disorder causes or aggravates another disorder.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).  

Significantly, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134 (1994).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet App. 
91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Upon review of the evidence, the Board finds that the claim 
for service connection for COPD with bronchial is not well 
grounded.  

There are voluminous medical records showing long term 
treatment for pulmonary pathology, including pneumonia, 
asthma and COPD.  The history of the spontaneous pneumothorax 
is well documented in these medical records.  However, none 
of these records contain an opinion showing a link between 
the service connected pneumothorax and any current pulmonary 
pathology.  Furthermore, the opinion from the examiner at the 
time of the August 1998 VA examination specifically indicated 
that a connection could not be made between the COPD and the 
pneumothorax.  Because no medical evidence has been submitted 
showing a link between any currently diagnosed lung 
pathology, including COPD, pneumonia and asthma and his 
service connected pneumothorax, this claim for service 
connection on a secondary basis is not well grounded.  Nor is 
there any competent medical evidence of record which 
otherwise satisfies the third criteria under Caluza.  While 
the veteran has asserted that  there is a causal relationship 
between his nonservice connected lung pathology and service 
connected left pneumothorax, this lay assertion does not 
constitute competent evidence sufficient to render a claim 
well-grounded.  See Grottveitt, Espirutu, Supra. 

As the veteran has not submitted a well grounded claim in 
this matter, there is no duty to assist. 

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for COPD with bronchial asthma is denied 
on the basis that the claim is not well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

